DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.	The terminal disclaimer filed on 3/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,790,928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
2. 	Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for a downlink control information comprising: a first field indicating a number of scheduled time intervals; a modulation and coding scheme field; a transmit power control field; and a listen before talk (LBT) field indicating timing information for performing an LBT procedure.
 The independent claims 1 and 11, each recites “determining a transmission power of each time interval in the number of scheduled time intervals based on a same closed loop adjustment factor and the transmit power control field, wherein the transmission power of each time interval of the number of scheduled time intervals is adjusted in response to a total transmit power for a respective time interval exceeding a power value”, which is neither taught nor suggested by the prior art either along or when combined. Especially when read in light of all the recited limitations. Accordingly, applicant’s claims are allowed for these reasons and for the reasons recited by the arguments filed 03/08/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0341864, Yang et al., disclose Method and Apparatus For Transmitting Uplink Signals In Wireless Communication System.
US 2015/0296540, Yum et al., disclose Method of Performing Interference Cancellation and Apparatus Therefor.
US 20150055518, Park et al., disclose Method for Transmitting Or Receiving Uplink Signal.
3GPP TS 36.213, describes Control information for MCS offset determination and transmission power control.
Elsherif, Ahmed Ragab, Interference Management and Resource Allocation in Heterogeneous Wireless Networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413